 HAYNIE ELECTRIC CO.353Haynie Electric Co.,Inc.;Baker Electric Company,Inc.;Summerall Electric Company, Inc.; A. C.ElectricCompany, Inc.; and its agent,James F.SummerallandInternational Brotherhood of Elec-tricalWorkers,Local Union No. 474.Cases 26-CA-5488, 26-CA-5502-1, 26-CA-5502-2, 26-CA-5502-3, 26-CA-5502-4, 26-CA-5685, and26-CA-5688June 30, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn March 12, 1976, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Charging Party filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified below.Contrary to the Administrative Law Judge, wefind that Johnnie Hall was not constructively dis-charged by the Respondent on October 1, 1974, forunion reasons, but that he voluntarily quit his job.Because Supervisor Winter criticized him for hishandling of certain work tickets and told him it "Justdon't look like you're going to make it, does it," Hallquit his job, fearing that he would be discriminatedagainst as had other union adherents. The Adminis-trative Law Judge found that Winter harassed Halland precipitated the ticket incident for the purposeof bringing about Hall's departure for union reasons,since,except possibly for employee McClure, onlyHall was left of the employees who attended theunion meeting of September 5. But Hall admittedthat he had been questioned about inaccuracies andomitted information on his work tickets half a dozentimesbefore the September union meeting. It there-fore would be improper to find that criticism of himon the occasion in question was motivated by differ-ent considerations because, in the meantime, Hallhad demonstrated a prounion adherence. And, notall of those who attended the September meeting, in-cludingMcClure, were victims of discriminatorytreatment. In the circumstances, we find that theGeneral Counsel has failed to establish that Respon-dent played the sinister role in Hall's departurefound by the Administrative Law Judge.Nor do we adopt in its entirety the remedy recom-mended by the Administrative Law Judge. AlthoughRespondent's unfair labor practices were of a seriousnature, they were not so aggravated or pervasive astomake necessary the extraordinary features of therecommended remedy. Respondent has already of-fered reinstatement to the discharges, which all butStroecker accepted in September 1975. And we be-lieve that the order we shall issue, with its cease-and-desist provisions, the affirmative action required tofully remedy the discharges, and our normal postingrequirement, should adequately serve to effectuatethe policies of the Act in the circumstances of thiscase.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Hay-me Electric Co., Inc.; Baker Electric Company, Inc.;Summerall Electric Company Inc.; A. C. ElectricCompany, Inc.; and its agent, James F. Summerall,Memphis, Tennessee, and their respective officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order as so modi-fied:1.Delete the name of Johnnie Hall from para-graph 2(a).2.Substitute the followingsentencefor the firstsentence of present paragraph 2(e), retaining thefootnote 7:"(e) Post at their offices and whereverelse noticesto employees are customarily posted copies of theattached notice marked 'Appendix."'3.Delete paragraphs 2(c) and (d) and reletter pre-sent paragraphs 2(e) and (f) as 2(c) and (d).4.Substitute the attached notice for that of theAdministrative Law Judge.i Inasmuch as we agree with the Administrative Law Judge's determina-tion on the merits that McDougall,Churchill, and LHall were not supervi-sors,we find it unnecessary to pass upon the validity of his finding thatRespondent had waived this defense because it was not asserted in a timelyfashionThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an AdministrativeLaw Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDryWallProducts,Inc, 91NLRB 544 (1950), enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findings225 NLRB No. 34 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer the following employees rein-statement to their former jobs or, if such jobs nolonger exist, to substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges, and make themwhole for earnings lost since their discharges:BillyWayne Noe, Marion Michael Ames, LesterHall,TerryKurtMcDougall,MichaelA.Stroecker, Lester Churchill, and Jesse Burlison.WE advise our employees that they have aright to join or assist IBEW, Local Union No.474, or any other union.WE WILL NOT discharge, threaten to discharge,or take any other discriminatory or harassing ac-tion against employees for testifying in LaborBoard cases or for joining or assisting or sup-porting IBEW, Local Union No. 474.WE WILL NOT tell employees that we have dis-charged other employees for union consider-ations and that employees who join IBEW, Lo-cal Union No. 474, cannot work for us.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed by Section 7 ofthe National Labor Relations Act.WE WILL NOT interrogate employees or askthem to report on any other employees or spy onthem or indicate we have spied on them regard-ing union membership or meetings or any otherunion activity.HAYNIEELECTRICCO.,INC.;BAKERELECTRICCOMPANY,INC.;SUMMERALLELECTRICCOMPANY,INC.;A. C. ELECTRICCOMPANY,INC.; ANDITSAGENT, JAMES F.SUMMERALLDECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Hearing inthismatter was held on various dates, beginning on June16, 1975, and concluding on September 9, 1975, uponcharges filed by the Union, a complaint issued by the Gen-eralCounsel on April 29, 1975 (the complaint was lateramended), and answers filed by Respondents.Upon the entire record in the case,' including observa-1 1 desire to acknowledge the excellent briefs filed in this casetion of the demeanor of witnesses and consideration ofbrief s,2 Imake the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENT COMPANIESHaynie Electric Co., Inc. (Haynie), Baker Electric Com-pany, Inc. (Baker), Summerall Electric Company, Inc.(Summerall), and A. C. Electric Company, Inc. (A. C.),are Tennessee corporations engaged in the business ofcommercial and residential electrical contracting. The par-tiesagree, and I find, that these companies meet theBoard's jurisdictional standards and are engaged in com-merce within the meaning of Section 2(6) and (7) of theNational Labor Relations Act, as amended.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Electrical Workers, LocalUnion No. 474, hereincalledthe Union, is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe named corporate Respondents are affiliated busi-nesseswith common officers, directors, and operators, andconstitute a single-integrated business enterprise and a sin-gle employer, and this integrated enterprise had a commonlabor policy affecting the employees of all companies.James F. Summerall, president of Summerall and also anamed Respondent,owns all or a controlling interest in thecorporateRespondents; and all officers and managingagents of these companies are "under the orders and super-vision of, and obey the instructions of Respondent [JamesF.]Summerall." Respondents maintain their offices inMemphis, Tennessee I shall refer to the Respondents col-lectively as the Respondent,unless separate identificationbe necessary; and all dates herein are in 1974 unless statedotherwise.The complaint alleges that Respondent engaged in vari-ous violations of Section 8(a)(1) of the Act and that it alsoviolated Section 8(a)(3) of the Act by discharging six em-ployees 3 (two on September 9, three on September 24, andone on December 17) and by constructively discharging aseventh employee 4 on October 1. The complaint, asamended, alleges that Respondent further violated Section8(a)(3) as well as 8(a)(4) by terminating Lester Churchill asecond time on July 11, 1975, and also violated Section8(a)(3) by releasing Jesse Burlison on that same date.The Union Meeting of September 5, 1974On the evening of September 5, 1974, a group ofRespondent's employees attendeda meetingat the Union'sMemphis office. These employees were Barney McClure,Lester Hall, Terry McDougall, Michael Stroecker, Michael2 Errors in the transcript have been noted and corrected3 BillyWayne Noe, Manon Michael Ames, Lester Hall, Terry Kurt Mc-Dougall, Michael A Stroecker, and Lester Churchill4 Johnnie Hall HAYNIE ELECTRIC CO.355Ames, James Smith, Jeffery Richerson, Billy Wayne Noe,and Johnnie Hall. Each of these employees, exceptStroecker, signed a union card at the meeting. By the year'send, none of these employees was on Respondent's payroll.Noe and Ames were terminated on September 9; Hall, Mc-Dougall, and Stroecker were terminated on September 24;and Churchill was terminated on December 17. Smith andRicherson quit in September and McClure in October; J.Hall also quit in October under circumstances alleged bytheGeneral Counsel as constituting a constructive dis-charge.A former employee, Thomas Doyle, had been rehired byJames Summerall in 1971. Doyle testified that he there-upon became a "paid snitch" for Summerall and that Sum-merall used him "to go around and get .. . information."Although Summerall denied having had any union discus-sions with Doyle, Doyle credibly testified that Summerallcalled him at home in early summer of 1974 and told himthat he (Summerall) had heard that some of the employeeshad been to the union hall and Summerall told Doyle "toinquire around and get all the names and let him [Summe-rall] know about it." Sometime in August 1974, SummeralltoldDoyle to "inquire around and find out" if Churchillhad been to the union hall, explaining that he had heardthat Churchill had "something to do with the Union" andhe gave Doyle his "personal home" phone number withinstructions to make progress reports on the inquiry. Doyletruthfully testified further that he asked J. Summerallwhether he (Doyle) should join the Union and attend itsmeeting as a means of obtaining information about unionactivities of other employees and that Summerall told himto do so. Doyle thereupon arranged to appear before theunion executive board early in September but Summerallinstructed him at the last moment not to go, Summerallexplaining that he (Summerall) "would send somebody upthere [to the union hall] to get all the information he need-ed.... 11Also that summer, according to Doyle, Doyle called andinformed Summerall that he (Doyle) had heard that em-ployee Billy Holley had been to the union hall. Within anhour,Riding Superintendent Charles Ellis approachedDoyle at a worksite and said he (Ellis) had informationthat Holley had joined the Union. Ellis told Doyle, accord-ing to the latter's undenied and otherwise credible testimo-ny, that "we can't just fire him [Holley] with no cause, sowe'll have to force him to quit" and Ellis then told DoylethatHolley would be assigned "digging ditches with ashovel and that'll be the only thing he can do, unless hewants to quit." Doyle thereupon advised Holley he was tobe the "permanent ditch digger" and it was either that or"quit."Holley quit. A month or so later, Holley soughtreemployment from Larry Murphy (general manager ofRespondent Baker), and he told Murphy at the time thathe would not engage in any further union activities. (Mur-phy denied that the Union was mentioned in any conversa-tion he had with Holley.) Murphy rehired Holley with theadmonition that Holley would be fired and not taken backifHolley went "back up there [to the Union]." Murphyalso told Holley that he would "find out about it ["if youdo go back up there"] because they'll tell me about it."Murphy did not explain who the "they" was.Steve Zelinski was another employee whom Summerallhired and used as an "undercover man," with instructionsto win the "employees' confidence, be their friend," and tosee ifanyone was violating any company rules respectingthievery, loafing, etc. Summerall also told Zelinski, accord-ing to the latter's credible testimony, to report "promptlyand the faster, the better" if Zelinski heard anything aboutunions. Summerall testified that he had hired Zelinski for"intelligencework," and-at a time Summerall thoughtwas early in 1974-he admittedly asked Zelinski "to findout if the employees were interested in the union." Zelinskicredibly testified that Summerall called him several timesinquiring whether he had heard any employees "talkingabout unions."Respondent also conducted employee meetings ("peptalks from time to time," according to Summerall), atwhich the Union was discussed. Doyle testified that he at-tended one such meeting in June or July 1974, when com-pany representatives indicated that "any man that talkedto the Union representative or had anything to do withhim, would be fired." At one meeting, J. Summerall askedan employee-one "Mac" MacCarthy-to tell the employ-ees of MacCarthy's financial losses resulting from a layoffat a union shop, and Summerall testified, in explanation,that he (Summerall) had heard that "union men" had beentalking to the employees and that he considered it "desir-able" for MacCarthy to relate these experiences to theother employees.The original charge in this case was filed on February28, 1975, and those of the foregoing items that presumablyoccurred before the operative period under Section 10(b)of the Act are not alleged as violations in this proceeding.We now return to events after the September 5 union meet-ing.The day following the meeting, Superintendent Ellisasked Terry McDougall, according to the latter's credibletestimony, whether McDougall had been to the union hall.McDougall replied he had not, whereupon Ellis comment-ed that "I think they got your name mixed up with some-body else's, but I'm not sure." Ellis, while denying thisparticular exchange, testified that he did ask McDougallwhether the latter "[had] been having dealings with any ofthe union people." Ellis testified that McDougall repliedthat a union person had spoken to him about the Unionbut that he (McDougall) was not interestedin it,and thathe (Ellis) said, "that's good."On September 8, Haynie employee James Smith receiveda phone call at home from Haynie Superintendent PaulJackson. According to Smith's credible testimony undeniedby Jackson, the ensuing conversation occurred:. .. he [Jackson] said Jimmy do you know of anybodygoing to the union hall Thursday night? And I said no,and he said well, there were some guys from your jobthat went up there and he said who are some of theguys who have been working on your job? Well, Rich-ard has been on my job. He said yeah, Richard Longwas one of them. And I said well, Richard Long hasbeen in the union for about six months. And he saidwell, name the other guys who have been working onyourjob. And I said Mike Ames, Billy Noe, Jeff Rich- 356DECISIONSOF NATIONALLABOR RELATIONS BOARDerson, and he said yeah, they were up there. And hesaid do you know why there were up there? And I saidI don't know why, I guess they were tired of the waythings were going where they were at. And he saidwell, just what I said, Paul. If I got tired of somethingIwould leave myself. And he said well, OK, we'll talkto you later.Employee Barney McClure testified that, after attendingthe September 5 union meeting, he told Summerall hewanted to talk with the latter. Summerall asked McClure tocome to his office on Monday morning (September 9),which McClure did. While mistaken or not quite certain ofsome details, McClure credibly testified and Summerall ineffect denied and I find that Summerall told McClure onthis September 9 occasion that he (Summerall) had thenamesof the men who were at the September 5 unionmeeting, that he had already let one of the men go (Noeand Ames were fired on September 9), and that "the unionhad been fooling with him for 26 years [and] they weren'tgoing to get anywhere."Noe and AmesAmes was hired by Respondent J. Summerall in Febru-ary 1973, on which occasion Summerall inquired whetherAmes was a union member and Ames said he was not.Ames received his last wage increase in April or May 1974,and his hourly rate was $4.75 in September 1974. Noe washired by J. Summerall in April 1970 and left Respondent'semploy in 1973; he returned in early 1974, and his hourlyrate of pay was $5 at his discharge in September 1974. It isrecalled that employee Smith had informed SuperintendentJackson on September 8 that Ames and Noe had attendedthe union meeting on September 5.Noe and Ames were part of a five-man crew (includingJeffRicherson, BarneyMcClure, and leadman JamesSmith) working on a continental village job in September1974. On September 9, Superintendent Ellis informed Noeand Ames that they were terminated (it is not clear whetherwords of layoff or discharge were used) but without statingthe reason therefor either to Noe or Ames or to the threeother employees on the job, and Smith and Richersonthereupon quit. (Smith and Richerson'testified, in effect,that they quit in protest because they believed Noe andAmes were discharged for union reasons; earlier thatmorning they had been discussing SuperintendentJackson's conversation with Smith, as set forth above.) Notuntil they picked up their separation notices and finalchecks on September 13 were Noe and Ames advised thatthe purported reason for their discharge was "loafing onthe job."A day or so after releasing Noe and Ames, Ellis sepa-rately told McDougall and L. Hall, according to the latter'scredible testimony, that Ellis had been instructed to fireAmes and Noe for "messing around with the union." Ellisalso inquired of McDougall at the time whether McDou-gall knew if Smith had been "going to the union hall."Respondent's version of the Ames-Noe discharge isbased principally on testimony of Superintendent Ellis andPaul Summerall (manager of Respondent Haynie and sonof Respondent J. Summerall). Respondent thus asserts thatEllis visited the continental village project on Friday, Sep-tember 6, about 4 p.m. or 4:15, which was before the regu-lar quitting time of 4:45 p.m. for all except Smith and oneother employee who would have usually worked until 5:15p.m. Ellis did not see Noe, Ames, Richerson, and Smith onthe job, and about 15 minutes later he saw them playingpool and ping pong in the recreation room at the apart-ment house project. Ellis then told the men to check out ifthey were finished working for the day, and he uttered noword of criticism or warning to them. On Monday, Sep-tember 9, Ellis purportedly advised Paul Summerall of theforegoing September 6 events and Summerall purportedlyinstructed Ellis to discharge Ames and Noe, but to retainSmith and Richerson until these latter two could be re-placed. P. Summerall testified that he decided to retainSmith, temporarily at least, because he was the leadmanand was necessary to continue the job, and that he alsodecided to retain Richerson as Smith's helper. P. Summe-rall denied any knowledge of Ames' or Noe's union activi-ties and he also testified that he was not at all concernedabout employees joining the Union so long as they didtheir work.Smith,Ames, Richerson, and Noe testified, in effect,that they had quit work early on September 6 but that theydid so in accordance with an arrangement they had withEllis to take off early, in the nature of compensatory leave,in lieu of submitting a claim for 2 hours' overtime workwhich they had performed but which had not been previ-ously authorized. The record contains the details of thisarrangement with Ellis, and it is unnecessary to recite thosedetails here except that I am satisfied that the events oc-curred as Smith testified, with substantial corroboration byNoe, Ames, and Richerson. Smith was a completely trust-worthy witness and his testimony is to be believed asagainst the testimony of Summerall and Ellis.L. Hall, McDougall, and StroeckerThe complaint alleges that Respondent unlawfully dis-charged L. Hall, McDougall, and Stroecker on September24, 1974. Respondent claims that it laid off these employ-ees ina reduction in force.Respondent's supportive testimony for itsdefense re-specting these three employeesis asfollows: The four re-spondent companies interchange employees, as needed andon a billing basis, and the borrowed employee is returnedto his own "lending" company when the borrowing compa-ny no longer needs him; "if the loaning companyno longerhad an available position when the borrowed employee re-turned to work the employee was laid off"; RespondentCompany Summerall laid off 36 employees between July 2,1974 and September 24, 1974; the companies did not havea seniority system "in the usual collective bargaining con-text" and the layoffs were consequently made on consider-ation of "ability, experience and general impressions of theemployees" in terms of available jobs, and whena reces-sion"necessitated work force reductions, the companiestightened up in terms of retaining the best men. The tight-ening-up affected the cases of Stroecker, McDougall andL. Hall " HAYNIE ELECTRIC CO.357Respondent J. Summerall hired L.Hall for RespondentHaynie's payroll in March 1972,and told him at the timethat Respondent was a "non-union"company. Hall pro-gressed from an hourly rate of $2.50 to$5, and in Septem-ber 1974 he was on loan as a leadman on a RespondentBaker project at Tanglewood Oaks(Sycamore View).McDougall was hired by J. Summerall in April 1973 andassigned to Haynie,at a $5 hourly rate as a journeymanelectrician.He was earning an hourly rate of $7 in Septem-ber 1974,his last increase received shortly before his termi-nation,atwhich time he was on loan as a leadman onBaker'sFairfax Manor job.Stroecker was hired for electrical work at RespondentSummerall in 1971, and at the time of his termination inSeptember 1974 he was on loan as a leadman on Baker'sTanglewood Oaks project. His starting rate of pay was$2.50 an hour;he was earning$4 in 1974.Superintendent Ellis notifiedMcDougall and Hall oftheir respective layoffs on September 24. Ellis told Mc-Dougall,according to the latter's credible testimony, thatPaul Summerall had instructed Ellis to lay off McDougalland that he(Ellis) did not know the reason for the termina-tion.Ellis further toldMcDougall at the time that PaulSummerall was laying off all his good men and that Ellisdid not know where he would get men to do the work. (Atthe time,the Fairfax Manor project was only half complet-ed). According to Hall,an additional 3 to 4 months' workremained to be done at the Tanglewood Oaks project(Stroecker's estimate was 3 to 7 months),and Hall furthercredibly testified that Ellis also told him that he (Ellis)didn'tknow the reason for Hall's layoff and that Hallshould tellMcDougall that Ellis was not responsible foreither Hall's or McDougall's layoff and that they should lethim (Ellis)know if either needed a recommendation. Ellismeanwhile also told Doyle,according to Doyle's credibletestimony,that J.Summerall had instructed Ellis to fireHall and that Ellis couldn't understand why, because Hall"was doing a good job." (J. Summerall testified he did notknow who made the decision to terminate Hall, but that itcould have been he;he also testified to a similar effect as tothe other alleged discriminatees in this case.)Paul Summerall testified that Baker Manager Murphyinformed him on September 24 that Baker no longer need-edMcDougall'sservices becauseMurphy required thework for his own (Baker)employees.Summerall furthertestified thatMcDougall was not needed on any Haynieprojects and that, without consulting anyone, he then di-rectedMcDougall's selection for layoff because McDou-gall was one of his "lesser"men and because of what Re-spondent asserts to beMcDougall's "bad attitude."Summerall referred in this connection to the fact that Mc-Dougall had"gigged me for raises"and had done "poor"work.Respondent had in fact given McDougall a wageincrease only a month before,and Summerall later testi-fied,inter alia,thatMcDougall was better than some em-ployees whom Respondent retained.Summerall denied anyknowledge that McDougall had been to the union hall.Ellis testified that Summerall did not tell him why Mc-Dougall was selected for layoff and he denied having relat-ed to Summerall his aforementioned conversation withMcDougall on September 6 concerning the Union.Paul Summerall denied knowledge of Hall's union activ-ities and testified on direct examination that he selectedHall for layoff because of a dispute Hall had with anothercontractor on a job.Summerall referred to the matter as a"personality problem"and he then testified that he did noteven speak to Hall concerning the dispute because "I wasplanning on laying him off pretty soon anyway, and thatwas a real fine reason."RobertMcBride is general manager of RespondentSummerall.McBride denied having any knowledge ofStroecker's union activities and he testified that he selectedStroecker for layoff because of an"accumulation ofthings" including the fact that Stroecker called in late"numerous times" in 1973 and 1974 and that he spoke toStroecker concerning this lateness in July or August 1974.The credible testimony establishes that Stroecker had beenlate because of a transportation problem related to a man-tal situation,but that this lateness occurred only during a2-month period in 1971,and that he received no warningsconcerning such matter since then,and that he had beengiven a wage increase in March 1974.The record shows that Respondent had approximately233 electrical employees on its payroll ending July 2, 1974,and that this number was reduced to approximately 84 byAugust 30,1975. Hall,McDougall,and Stroecker were se-parated in September 1974, and the record shows,interalia,that Haynie and Baker nonetheless hired and rehiredemployees while laying off others in September,October,and November,1974.When asked concerning the quali-ties used by Respondent in designating a leadman,Gener-alManager Murphy enumerated"honesty, a will to work,fair intelligence. . .competency. . . [and] the ability todo good electrical work."Johnnie HallThe General Counsel alleges that Respondent harassedand constructively discharged Hall on October 1, 1974, forunion reasons.Hall attended the union meeting on Sep-tember 5, the only employee of Respondent A. C. Electricto do so. Hall's employment with Respondent began in1971; he is a brother of Lester Hall whom Respondent letgo on September 24.Hall was required to prepare certain records or tickets inconnection with his operations,and he had turned in suchrecords on a South Perkins Road project sometime beforethe aforementioned union meeting. Hall's supervisor, GeneWinter(superintendentof A. C.), inquired about the tick-ets toward the end of September 1974 and he told Hall thatRespondent did not have or could not find the records andhe instructed Hall to return to the project and prepare newtickets.When Hall submitted new tickets, Winter com-plained that one particular ticket did not contain the cor-rect address ofthe job.Hall disputed this, and Winterthrew the paper to the floor and walked off with the com-ment,"Just don't look like you're going to make it, doesit.19Hall called in sick the next day, and later that day hequit.Hall testified thatRespondent had not previously 358DECISIONSOF NATIONALLABOR RELATIONS BOARD"jump[ed] all over me" concerning the tickets, although hedid testify that even before the union meeting Respondenthad spoken to him about omitted information or inaccura-cies on tickets he had submitted. Hall testified that his rea-son for quitting was his belief in the circumstances thatRespondent would let him go at any time because of whathad happened to the other employees (Noe, Ames, L. Hall,McDougall, Stroecker, etc.) who attended the September 5union meeting.ChurchillChurchill was hired as an electrician at Summerall in1969, and was transferred to Baker some 2 years later. Headvanced from an hourly rate of $3.25 to $6.25, his lastincrease being received a month or two before his dis-charge in December 1974. Respondent J. Summerall andother supervisors had complimentedChurchill'sperfor-mance,and Churchill had never been criticized during hisentire employment period.Churchill,as the General Coun-sel asserts,had indeed been a "model"employee. At thetime of his discharge in 1974,Churchill was a leadman atRespondent'sTanglewood Oaks project.It is recalled that,in or around August, J. Summerall hadinstructed Doyle(the self-styled"paid snitch")to find outwhether Churchill had been to the union hall, and Doylefurther credibly testified that he informed Summerall a dayor two later that he(Doyle)had no information thatChurchill had visited theUnion.Sometime in November,accordingto Churchill's credible testimony,Baker Manag-erMurphy asked Churchill,"what's going on" and said he"[had] information thatyou'vebeen to the union hall . .[and] were seen there."Churchill denied such activity toMurphy, and Murphy then directed him to J. Summerall'soffice.In an ensuing conversation,according to Churchill'scredible testimony denied by Summerall,Summerall toldChurchill that"It's possible that we were mistaken . . Iwant you to swear to me that you haven't been to the unionhall." Churchill swore to such effect, and Summerall endedthe conversationwith "O.k., that's all."The following month,on December 17, a private investi-gator-oneGraydonTines-appeared on the jobsite whileChurchill and three other employees were taking a mid-morning coffeebreak.Tines told the men that J.Summerall5Murphy testified as follows concerning this incidentLester [Churchill] had come into the shop one morning to service hisvehicle,and I had heard some rumors that he was contemplating goinginto the Union and so I just asked him Lester,can you and me talkprivate? And he said we can, so we went upstairs by ourselves in thetool room, and he went in the door and I w-nt in the door and I saidwhat's going on9 In general terms what's happening,and he said notmuch and I said I heard you planned on going to the Union and hesaid no, and I said well,Iheard it rumored around and I was at thesupply house the other day and I heard several electricians talkingabout it and they were talking about loud enough so I could overhearand I suppose purposely, I don't know,but I did overhear them You'vebeen with me a long time and you're a leadman, of the crew on the job,and I would just like to know what your feelings was, you know if yougo into the union you can't work for a non-union contractor,and they'-ve got some kind of stipulation that they use, they have a grievancesome way that you can'twork for a non-union contractor, and thatwas-he said I haven't been up there and I'm not interested and I saidOK let's go to workhad engaged him to investigate losses of equipment andthat he would be checking the job from time to time. Tinesinvited Churchill aside for a private conversation and men-tioned various job-related matters, including pilfering, andsaid he would make periodic visits to the project. Accord-ing to Churchill's credible testimony denied by Tines,Tines also inquired whether Churchill had been to theunion hall, and Churchill said he had not, and Tines alsoasked whether Churchill "discuss[ed] the Union on thejob" to which Churchill replied that "we have talked aboutit, dust general conversation."Shortlylaterthat day,ManagerMurphy told Churchillthat J. Summerall had instructed Murphy on a two-wayradio to fire the crew for "loafing," and Churchill ex-plained to Murphy that the men were not loafing but hadbeen on a morning break on the occasion of Tines' visitearlier that day. Murphy then discharged Churchill but notthe other three crewmembers. Respondent asserts that ithas a rule prohibiting sitting down during a break and thatitdischarged Churchill for suchreason.(Tines testified that J. Summerall engaged him early inNovember to check on losses of materials at TanglewoodOaks and two other jobsites, that he did not speak to any-one at the Tanglewood project until December 17, that hedid not again visit the Tanglewood site,and that he gaveup his investigating role with J. Summerall on or aboutJanuary 1, 1975. Tines further testified that he informed J.Summerall that he found the men on a coffeebreak on theoccasion of his December 17 visit to the project, that he didnot tell Summerall the men were loafing, and that Summer-all did not mention that taking a coffeebreak was againstcompany rules or that he (Tines) should report any otherinstancesof finding employees on a coffeebreak. Tines fur-ther testified that he told Churchill he (Tines) was not in-terested in any union matters.)Respondent variously contended and witnesses variouslytestified that Respondent's work rules (1) prohibited breaksentirely, (2) permitted only drinking a soft drink while con-tinuing to work, and (3) permitted drinking a soft drinkwhile not working but only if the employee were standingat the time. Riding Superintendent Ellis testified,in effect,that he did not consider an employee to be loafing who sitsdown while having a soft drink and that he had not beenotherwise instructed by Paul Summerall or Murphy. JamesThompson was one of the men on the break on the occa-sionof Tines' visit to the Tanglewood Oaks job on Decem-ber 17, and Thompson testified that J. Summerall told em-ployees on December 18 that he did not authorize breaks.Thompson truthfully further testified that he had never be-fore been told that company rules prohibited any regularbreaks, that the employees on the job were on a break atthe time of Tines' visit, that employees regularly took twoshort breaks each day-both before and since December17, and that Murphy told the men that Churchill had beenfired for "laying down on the job" but without explainingin what respects Churchill had been "laying down."Churchill andBurlisonBaker ManagerMurphy rehired Churchill on May 12,1975, andlet him go againon July 11 at which time Re- HAYNIE ELECTRIC CO.359spondent also released Jesse Burlison, an experienced elec-trician who had been working with Churchill on a CharterOaks job. While both Churchill and Burhson were in-formed by Manager Murphy that they were "laid off,"their separation notices stated they were "terminated"; andwhen Churchill inquired why Respondent had not checkedthe block on the notice which indicated a layoff for lack ofwork, Murphy replied that the separation notice was pre-pared thusly "on advice of counsel."The General Counsel alleges that this second termina-tion of Churchill also violated Section 8(a)(3) of the Act, aswell as Section 8(a)(4)-(Churchill testified in this proceed-ing on June 17 and July 2, 1975)-and that Respondentunlawfully terminated Burlison in order to lend substanceto Churchill's termination. The union campaign had con-tinued meanwhile, and a representation petition was filedon August 19, 1975, and Churchill credibly testified that,sometime after he was recalled, Ellis asked him "somethingabout was we going to have a union election and I told himIdidn't know anything about it."Respondent contends that it rehired Churchill only tem-porarily until the Charter Oaks project would be completedand that it accordingly terminated Churchill and also re-leased Burlison at the completion of that job. Murphy testi-fied that it was "on advice of counsel" that he rehiredChurchill for such limited purpose because "it would be agood economic move." Murphy was unable to explain whyrecalling Churchill was a "good business" move. Murphytestified, in effect, that he did not then place Churchill onavailable residential work because Churchill had, more re-cently, been doing apartment work and that Churchill'spast work on apartments had been slow. Before his em-ployment at Respondent, Churchill had done housewiringwork under the supervision of one Jimmy Herndon at an-other establishment (Jett Electric Company) and he subse-quently worked under Herndon at Respondent. The recordestablishes that he had never been criticized by Herndon orany other supervisors concerning his performance ofhousewiring functions. Like Churchill, Burlison had alsoperformed housewiring under Herndon at Jett.The record further shows that Respondent rehired otheremployees shortly before and even after Churchill's andBurlison's July 11, 1975, termination.Concluding FindingsThis record establishes a flagrant course of conduct byRespondent James F. Summerall and his subordinate man-agement officials and representatives in seeking to root outand stifle the organizational efforts of Respondent's em-ployees. Respondent has long been opposed to the union-ization of its employees, it has a right to be, and it is alsofree to communicate such views to its employees.N L.R.B.v.GisselPacking, Co., Inc.,395 U.S. 575, 618 (1969). But itmay not impose those views on employees and rid itself ofemployees holding differing views and who otherwise en-gage in protected activities under the Act. This recordshows among other things: Coercive interrogation concern-ing their own and other employees' union activities-byRespondent James F. Summerall, Superintendent (or Gen-eralForeman) Ellis, Superintendent Jackson,GeneralManager Murphy, Agent Tines; surveillance, giving im-pression of surveillance, or instructing employees to obtaininformation concerning union activities-by James F.Summerall, Superintendent Ellis, General Manager Mur-phy; telling employees that Respondent discharged otheremployees for union reasons-by James Summerall, Super-intendent Ellis.As outlined above, the facts and circumstances are suchin my opinion that it is unnecessary to restate the individu-al cases of discrimination alleged here. Considering eachsituation alone as well as in the context of the entire case,the record overwhelmingly establishes in my opinion thatRespondent terminated Noe, Ames, L. Hall, McDougall,and Stroecker because of their union activities. I also findthatRespondent terminated Churchill in December 1974because of his suspected union activities. Churchill was re-hired in May 1975, about a month before this hearing be-gan; he testified as a witness for the General Counsel onJune 17, 1975, and was terminated a second time on July11. Churchill's testimony is set forth above, and he was theonly employee to testify in behalf of the complaint whileon Respondent's payroll. Whatever question, if any, Re-spondent may have had originally as to Churchill (it isrecalled that Churchill was dischargedinDecember onsuspicion of union activities and sympathies, rather thanfor actual activities or sympathies as in the case of theother discriminatees), his testimony adverse to the Respon-dent resolved the matter for Respondent. I conclude thatthe record preponderantly establishes that Respondent dis-charged Churchill in July 1975 for unionreasons as well asfor his testimony in this proceeding, and it also establishes,as the General Counsel alleges, that Respondent terminat-edBurlison at the same time in order to supportRespondent's purported reason for the second terminationof Churchill.Finally, there is the matter of Johnnie Hall's alleged con-structive discharge in October 1974. By that time, exceptpossibly for McClure who quit some time that month-therecord does not show exactly when-only Hall was left ofthe employees who had attended the union meeting of Sep-tember 5. Respondent's design for these union sympatheticemployees is abundantly clear in this record, namely, to berid of them and Hall was aware of it. Supervisor WintertoldHall that Hall's days with Respondent were num-bered, and I find that the record preponderantly estab-lishes thatWinter harassed Hall and precipitated the "tick-et" incident for the purpose of bringing about Hall'sdeparture for union reasons.Supervisory Defense-McDougall, Churchill, and L. HallAt the start of the hearing as well as during presentationof the General Counsel's case-in-chief, the Respondent wasasked to explicate its defenses as to each allegation of dis-crimination, and it did so. Neither in its answer filed in thismatter nor dunng the General Counsel's case did Respon-dent claim or even suggest that McDougall, Churchill, andL.Hall were supervisors within Section 2(11) of the Actand that it was therefore entitled to discharge or otherwisediscriminate against them with impunity for unionreasons.Moreover, during a colloquy early on in the hearing when 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDI indicated my understanding that Respondent was not as-serting a supervisory defense, Respondent said nothing tothe contrary.Itwas not until Respondent was putting in its case andafter the General Counsel had concluded his case-in-chief,that Respondent claimed for the first time that McDougall,Churchill, and L. Hall (Stroecker apparentlyalso was aleadman) were statutory supervisors and not employees.The General Counsel objected to the belatedness of suchdefense and I originally overruled his objection. I later re-considered the matter and advised the parties that I wouldreserve ruling on the General Counsel's objection andmeanwhile receive evidence as to supervisory status andthat I would ultimately resolve the matter in my Decisionon the case.The question of supervisory status in a discriminationcase is hardly a matter which, like the Board's statutoryjurisdiction, may be raised at any time and I now concludethat Respondent should be held to have waived the matterhere for not having urged such defense in timely fashion.KFXM Broadcasting Company183NLRB 1187, 1203(1970). I therefore sustain the General Counsel's objectionand thus strike the supportive testimony for Respondent'scontention, the effect being that such evidence is now inthe record as an offer of proof. Nevertheless, and asRespondent's evidence on the matter was received at thehearing, I shall decide the issue on such evidentiary show-ing in case the Board disagrees with my procedural rulingin this respect.A leadman in this case is usually a journeyman electri-cian working at his trade with a crew of electricians andhelpers. He may be a leadman on one job today and not onanother of Respondent's jobs tomorrow; his hourly wagerate is not any higher when he happens to perform as aleadman. The leadman has a key to trailers on a fob wheretools and equipment are stored and he opens the storageplaces in the morning and secures them at night; he pre-pares material lists at the end of the day and notifies Re-spondent of needed supplies and he also tells Respondentwhen a particular job is completed; he lays out work forthe fellow crewmen and may tell them "to do this or to dothat," but he does so on a routine basis without exercisingany independent judgment so far as the record indicates;he reports to a job a half hour before other crewmen andleaves a half hour later in order to perform his extra chores(on some jobs,if not all,other crewmen also work an extrahour on a rotation basis); a riding superintendent regularlyvisits the jobs. Leadmen have never hired or fired employ-ees, nor, so far as the record indicates, have they ever effec-tively recommended such action or any other individualpersonnel action. While Paul Summerall testified that lead-men are not authorized to hire, he also testified that theyare empowered to discharge employees in certain circum-stances; however, there is no competent credible testimonythat leadmen have been informed to such latter effect andthe record, in fact, shows they have not been so advised.In the context of this case (and recalling ManagerMurphy's description of leadman qualities), a leadman is"merely a superior workman or lead man who exercises thecontrol of a skilled worker over less capable employees"rather than "a supervisor who shares the power of manage-ment."N.L.R.B. v. Southern Bleachery & Print Works, 257F.2d 235, 239 (C.A. 4, 1958), cert. denied 359 U.S. 911(1959);N.L.R.B. v. Fred Starket al.,525 F.2d 422, 431(C.A. 2);N.L.R. B. v. BeaverMeadow Creamery, Inc.,215F.2d 247, 251 (C.A. 3, 1954);Poultry Enterprises, Inc. v.N.L.R B,216 F.2d 798, 802 (C.A. 5, 1954);N.L.R.B v.Security Guard Service, Inc.,384 F.2d 143, 146-147 (C.A. 5,1967);N L.R.B. v. City Yellow Cab Company,344 F.2d 575,581-582 (CA. 6, 1965).I conclude that McDougall, Churchill, and L.Hall (andStroeckerwere not supervisorswithin Section 2(11) of theAct, and I accordinglyreject this defense as untimely madeand, inany event,as lacking in merit.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.Respondent has violated Section 8(a)(1) and (3) of theAct bydischarging or otherwise discriminating against Bil-lyWayne Noe, Marion Michael Ames, Lester Hall, TerryKurt McDougall, Michael A. Stroecker, Johnnie Hall, Les-terChurchill (in December 1974 and in July 1975), andJesse Burlison.4.Respondent has also violated Section 8(a)(4) as toChurchill in July 1975.5.Respondent has violated Section 8(a)(1) of the Act inthe following respects: (a) coercively interrogating employ-ees concerning their own and other employees' activitiesand sympathies in behalf of the Union;(b) engaging insurveillance or creating the impression of surveillance ofunion activities;(c) instructing or soliciting employees toreport on other employees' union sympathies and activi-ties;(d) harassing employees because of their union activi-ties;and(e) telling employees it has discharged other em-ployees for union considerations and that they could notwork for Respondent if they joined the Union.6.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(1), (3), and(4) of the Act,I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion including reinstating and making whole the afore-named eight employees,in order to effectuate the policiesof the Act. All backpay computations shall be in accor-dance with F. W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962). In Churchill's case, he shall be made whole for theentire period beginning with his first discharge in Decem-ber 1974. The parties stipulated at the hearing on July 2,1975, that Johnnie Hall had been recalled and was em-ployedon that date.IfHall has been fully reinstated asprescribed in the Order herein,Respondent will not be re-quired to repeat such offer of reinstatement.The unfair labor practices in this case were flagrant andpervasive in my opinion.Even though reinstated,it is rea- HAYNIE ELECTRIC CO.361sonable to believe that the employees discriminated againstmight be apprehensive of retribution from Respondent,particularly in a situation where seniority is not practicedand where the record shows, as Respondent asserted, apractice of interchanging employees on a borrowing basisbetween the Respondent Companies. I accordingly believethat the discnminatees are entitled to a further measure ofsecurity from a repetition of Respondent's conduct in re-gard to their organizational rights. I shall therefore requirethat for a period of a year from the start of compliance theRespondent advise, in writing, the Regional Office inMemphis and the Union of any adverse personnel actionstaken as to the returned discriminatees, such as layoffs anddischarges.In view of the gross interference with employees' organi-zational rights in this case, it will also be required thatRespondent mail copies of the notice in this case to all ofits employees, including those on layoff status, and that fora period of a year it provide the Union with reasonableaccess to Respondent's bulletin boards and wherever elsenotices to employees are customarily posted, for the post-ing of union notices and other organizational literature.Heck's, Inc.,191NLRB 886, 887-888 (1971), and casescited therein, enfd.sub nom. Food Store Employers Union,Local No. 347 Amalgamated Meat Cutters,476 F.2d 546(C.A.D.C., 1973), reversed and remanded 417 U.S. 1, 5, In.4 (1974).Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER6Haynie Electric Co., Inc.; Baker Electric Company, Inc.;Summerall Electric Company, Inc.; A. C. Electric Compa-ny, Inc.; and its agent, James F. Summerall; and their re-spective officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, threatening to discharge, or otherwisediscriminating against employees because of sympathies oractivities on behalf of International Brotherhood of Elec-tricalWorkers, Local Union No. 474.(b)Discharging or otherwise discriminating against em-ployees for giving testimony in Labor Board proceedings.(c)Harassing employees for union reasons.(d)Coercively interrogating employees concerning theirown or other employees' union activities and sympathies.(e)Creating the impression of, or engaging in, surveil-lance of employees' union activities, and directing or re-questing employees to report on such activities(f)Telling employees they have discharged other em-ployees for union considerations and that employees whojoin I.B.E.W., Local Union No. 474, could not work forRespondents.(g) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rightsguaran-teed by Section 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer the following employees immediatereinstate-ment to their former jobs or, if these jobsno longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and makethem whole as set forth in "The Remedy" section above,for anyloss of earningssufferedas a resultof the discrimi-nation against them:BillyWayne NoeMichael A. StroeckerMarion Michael Ames Johnnie HallLester HallLester ChurchillTerry Kirt McDougall JesseBurlison(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(c)Advise Region 26 of the Board and IBEW, Local474, for a period of 1 year from date of reinstatement ofany adverse personnel action respecting any of the afore-named employees.(d)Grant to IBEW, Local No. 474, and its representa-tives upon said Union's request, reasonable access for a1-year period to their bulletin boards and all places wherenotices to employees are customarily posted.(e)Post at their offices and whereverelse notices to em-ployees are customarily posted, copies of the attached no-ticemarked "Appendix," and mail a copy thereof to eachof their employees.' Copies of said notice, on forms provid-ed by the Regional Director for Region 26, after being dulysigned by Respondents, shall be posted by them immedi-ately upon receipt thereof, and be maintained for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondents to in-surethat said notices are not altered, defaced, or coveredby any other material(f)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and the recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesr In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "